DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term “K2” renders the scope of the claim indefinite, as it is unclear as to what the term is referring to, as well as what the term stands for.  Is it a variable or specific value?

	Claim 7 is interpreted and rejected for the same reason as claim 1.
	Claims 2-6 and 13-16 are rejected for depending on claim 1.
	Claims 8-12 and 17-18 are rejected for depending on claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2012/0258733 A1), hereinafter referred to as Fischer, in view of Cheng et al. (US 2011/0103499 A1), hereinafter referred to as Cheng.

	Regarding claim 1, Fischer teaches a User Equipment (UE) parameter determination method (Fischer - Paragraph [0003], note a method for providing network-based measurements to user equipment, such as a mobile device), comprising:
	determining a minimum round trip time between each UE in a cell and a satellite (Fischer - Paragraph [0022], note a mobile device may acquire satellite positioning system (SPS) signals, in which round trip delay (i.e., round trip time) can be measured);
	determining frame information of a network-side uplink radio frame based on the minimum round trip time and frame information of a network-side downlink frame, where the minimum round trip time is a timing difference by which the network-side uplink radio frame lags behind the network side downlink radio frame (Fischer - Paragraph [0030], note the UE Rx-Tx time difference may be subtracted from the RTT to calculate the total time interval during which the UL and DL signals were propagating between the UE and the network element).
	Fischer does not teach determining a UE parameter of each UE based on the network-side uplink radio frame and the network-side downlink radio frame, where the UE parameter comprises at least one of Timing Advance (TA) or K2.
	In an analogous art, Cheng teaches determining a UE parameter of each UE based on the network-side uplink radio frame and the network-side downlink radio frame, where the UE parameter comprises at least one of Timing Advance (TA) or K2 (Cheng - Paragraph [0039], note the base station can determine the round-trip delay to the mobile unit based on the received random-access message (i.e., in the uplink direction) and define an appropriate timing advance for the mobile unit to synchronize with the base station (i.e., synchronize uplink and downlink subframe transmission/reception, see Paragraph [0007])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cheng into Fischer in order to reduce network capacity loss for users at large distances away from a base station (Cheng - Paragraphs [0028] and [0046]).

	Regarding claim 2, the combination of Fischer and Cheng, specifically Fischer teaches wherein determining the minimum round trip time between each UE in the cell and the satellite comprises:
	determining the minimum round trip time between each UE in the cell and the satellite based on an altitude of the satellite (Fischer - Paragraph [0024], note navigation signals from a Satellite Positioning System (SPS), correlating pseudorange measurements from several satellite transmitters).

	Regarding claim 4, the combination of Fischer and Cheng, specifically Fischer teaches wherein the minimum round trip time is transparent to each UE (Fischer - Paragraph [0037], note a UE may request an RTT measurement, which may then be obtained by a location server and returned to the UE).

	Regarding claim 5, Fischer does not teach wherein the UE parameter is TA, and determining the UE parameter of each UE based on the network-side uplink radio frame and the network-side downlink radio frame comprises: receiving an uplink signal from each UE; and calculating the TA of each UE based on the uplink signal, the network-side downlink radio frame and the network-side uplink radio frame.
	In an analogous art, Cheng teaches wherein the UE parameter is TA, and determining the UE parameter of each UE based on the network-side uplink radio frame and the network-side downlink radio frame comprises:
	receiving an uplink signal from each UE (Cheng - Paragraph [0039], note the mobile unit (UE) transmits a random-access message to the base station (i.e., in the uplink direction)); and
	calculating the TA of each UE based on the uplink signal, the network-side downlink radio frame and the network-side uplink radio frame (Cheng - Paragraph [0039], note the base station can determine the round-trip delay to the mobile unit based on the received random-access message and define an appropriate timing advance for the mobile unit to synchronize with the base station (i.e., synchronize uplink and downlink subframe transmission/reception, see Paragraph [0007])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cheng into Fischer for the same reason as claim 1 above.

	Regarding claim 7, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Fischer (Fischer - Fig. 5; Paragraph [0062], note diagram of a UE 500; Paragraph [0066], note memory 504 may store machine-readable instructions executable by the CPU 502; Paragraph [0070], note methods may be implemented in hardware, firmware, software discrete/fixed logic circuitry, any combination thereof).

	Regarding claim 8, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 5.

	Regarding claim 13, the combination of Fischer and Cheng, specifically Fischer teaches a storage medium having computer instructions stored therein, wherein when the computer instructions are executed, the User Equipment (UE) parameter determination method of claim 1 is performed (Fischer - Paragraph [0072], note if implemented in software, the functions may be stored on a physical computer-readable medium, which can comprise RAM, ROM, EEPROM, CD-ROM, etc.).

	Regarding claim 14, the combination of Fischer and Cheng, specifically Cheng teaches a base station comprising a memory and a processor, wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions, the User Equipment (UE) parameter determination method of claim 1 is performed (Cheng - Fig. 5; Paragraph [0041], note timing advance logic 515; Paragraph [0056], note software implemented aspects encoded on some form of program storage medium).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 4.

Claims 3, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Cheng as applied to claims 1 and 7 above, and further in view of Edge (US 2019/0045477 A1).

	Regarding claim 3, the combination of Fischer and Cheng does not teach wherein the minimum round trip time is counted by time slot, and is obtained by rounding down over time slot; or, the minimum round trip time is counted by subframe, and is obtained by rounding down over subframe.
	In an analogous art, Edge teaches wherein the minimum round trip time is counted by time slot, and is obtained by rounding down over time slot; or, the minimum round trip time is counted by subframe, and is obtained by rounding down over subframe (Edge - Fig. 2; Paragraph [0049], note measured RTT based on transmissions between the gNB and UE, downlink subframes each having a duration of 1 millisecond; Paragraph [0052], note to measure the RTT, the UE may measure the time of arrival (TOA), relative to the uplink timing of the UE, of the start of some downlink subframe received by the gNB, similarly, the gNB may also measure the TOA; Paragraph [0055], note Equation 1; Paragraph [0058], note Equation 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Edge into the combination of Fischer and Cheng in order to utilize various measurements and signals to improve the level of synchronization (Edge - Paragraphs [0074] and [0076]).

	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 3.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Cheng as applied to claims 1 and 7 above, and further in view of Adjakple et al. (US 2020/0267753 A1), hereinafter referred to as Adjakple.

	Regarding claim 6, the combination of Fischer and Cheng does not teach wherein the UE parameter is K2, and determining the UE parameter of each UE based on the network-side uplink radio frame and the network-side downlink radio frame comprises: when performing uplink scheduling for each UE, calculating the K2 of each UE based on the network-side uplink radio frame and the network-side downlink radio frame.
	In an analogous art, Adjakple teaches wherein the UE parameter is K2 (Adjakple - Paragraph [0221], note the parameter k2 represents the UL-assignment-to-UL-data transmission time duration), and determining the UE parameter of each UE based on the network-side uplink radio frame and the network-side downlink radio frame comprises:
	when performing uplink scheduling for each UE, calculating the K2 of each UE based on the network-side uplink radio frame and the network-side downlink radio frame (Adjakple - Paragraph [0221], note the parameter k2 represents the UL-assignment-to-UL-data transmission time duration, expressed in units of TTI (transmission time interval), between the last symbol of the UL grant scheduling within TTI n and the TTI n+k2 of the corresponding PUSCH transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Adjakple into the combination of Fischer and Cheng in order to determine a priority of a resource grant based on K2, improving utilization of resources (Adjakple - Paragraphs [0004] and [0292]).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bai et al. (US 2019/0141755 A1) discloses determining a timing advance based on estimated round trip time between a UE and a base station.
	Kazmi et al. (US 2016/0028533 A1) discloses timing advance/adjustment and UE/eNodeB Rx-Tx time difference measurement.
	Bostrom et al. (US 2012/0281680 A1) discloses an eNB determining timing advance values for all serving cells or a group of serving cells having the same propagation delay between a UE and the eNB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461